Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

This settlement agreement (the “Agreement”) is entered into as of the date on
which the parties deliver executed original counterparts of this Agreement to
each other (“Effective Date”), by and between Roche Diagnostics GmbH, a German
corporation having its principal place of business at Sandhofer Str. 116, 68305,
Mannheim, Germany and Roche Molecular Systems, Inc., a Delaware corporation
having its principal place of business at 4300 Hacienda Dr., Pleasanton, 94588
California (together, “Roche”) and Enzo Biochem, Inc., having its principal
place of business at 527 Madison Avenue, New York, New York, and Enzo Life
Sciences, Inc. (formerly known as Enzo Diagnostics, Inc.), having its principal
place of business at 527 Madison Avenue, New York, New York (together “Enzo”).
Each of the foregoing entities is sometimes referred to as a “Party” and they
are sometimes referred to together as the “Parties.”

 

WHEREAS, Roche brought an action against Enzo in the United States District
Court, Southern District of New York, captioned Roche Diagnostics GmbH et al. v.
Enzo Biochem, Inc. et al., Case No. 04-CV-4046-DLC, and Enzo asserted
counterclaims against Roche in that action (the “NY Action”);

 

WHEREAS, Enzo and Roche mutually desire to resolve the differences between them
regarding the NY Action subject to the terms and conditions of this Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 “Affiliate” means, as of the Effective Date,: (a) an organization, which
directly or indirectly controls such entity; (b) an organization, which is
directly or indirectly controlled by such entity; or (c) an organization, which
is controlled, directly or indirectly, by the ultimate parent company of such
entity. Control as per (a) to (c) is defined as owning more than fifty percent
(50%) of the voting stock of a company or having otherwise the power to govern
the financial and the operating policies or to appoint the management of an
organization.

 

1.2 “Diagnostic Product” means reagents, kits, instruments, consumables,
software, systems, accessories and replacement parts that are intended for use
or eventual use in the diagnosis or screening of disease or other conditions,
including a determination of the state of health, in order to cure, mitigate,
treat, or prevent disease or its sequelae. Such products are intended for use in
the collection, preparation, and examination of specimens. The definition of
Diagnostic Product also includes services performed through use of such
products. For the avoidance of doubt, the definition of Diagnostic Product
includes at least all products marketed or sold by Roche and/or its Affiliates
under the Cobas, Taqman, Amplicor, AmpliChip, and Elecsys tradenames, including
“research use only” and “investigational use only” versions of such products.

 



ARTICLE II

SETTLEMENT AMOUNT

 

2.1 No later than five (5) business days after the Effective Date, Roche shall
pay twenty-one million USD ($21,000,000.00) to Enzo Biochem, Inc. (the
“Settlement Payment”) as follows:

 

  a. $1,575,000 to Greenberg Traurig, LLP, by wire transfer to:            
Bank:               Routing No.:               Name on Acct.:              
Account Number:               Reference: Enzo v. Roche,             and        
    b. $19,425,000 to Enzo Biochem, Inc. by wire transfer to             Bank:  
            Routing No.               Name on Acct:               Account No.  

 

Enzo represents and warrants to Roche that: (i) it is obligated to disburse a
portion of the Settlement Payment to Greenberg Traurig as specified above; (ii)
there is no basis for any third party other than Greenberg Traurig to assert any
lien or claim with respect to the Settlement Payment; and (iii) no third party
other than Greenberg Traurig has asserted any claim to any of the Settlement
Payment. Enzo agrees to indemnify and hold Roche harmless and further agrees to
pay Roche’s fees and costs in connection with any claims made by Greenberg
Traurig for proceeds from the Settlement Payment.

 

Enzo shall acknowledge receipt of payment within no more than five (5) business
days by email to robert.gunther@wilmerhale.com. The Parties acknowledge and
agree that this Agreement is enforceable according to its terms with respect to
Roche’s payment obligation under this Article II. In the event that Roche fails
to pay Enzo the Settlement Payment no later than five (5) business days after
Effective Date, Enzo shall have the right to commence a lawsuit

 

-2-

 



to compel Roche to pay the Settlement Payment, and Roche shall pay Enzo’s costs,
including reasonable attorneys’ fees, of that lawsuit.

 

ARTICLE III

RELEASES AND DISMISSAL OF NY ACTION

 

3.1 Roche Release of Enzo. Roche, on behalf of itself and its Affiliates and all
of their respective predecessors, successors and assigns (the “Roche Releasing
Parties”), releases, acquits, and forever discharges Enzo and its Affiliates and
all of their respective predecessors, successors, assigns, officers, directors,
managers, members, employees, agents, insurers, servants, experts, consultants,
customers, distributors and attorneys (the “Enzo Released Parties”) from all
liabilities, actions, causes of action, claims or demands, losses, damages,
attorneys’ fees, court costs, or any other form of claim or compensation from
the beginning of the world to the Effective Date arising from (a) any claims
asscrted by Roche in the NY Action, including patent infringement claims
relating to any product identified in Exhibit E and claims for breach of the
Distribution Agreement (defined below), (b) any patent infringement claims that
could have been asserted by Roche in the NY Action concerning the patents
identified in Exhibit A and any claims for breach of the Distribution Agreement
(defined below) that could have been asserted by Roche in the NY Action, and (c)
any claims of infringement of Roche’s patents relating to Diagnostic Products of
Enzo or its Affiliates, including for Enzo or its Affiliates’ customers’ use of
or resale of such Diagnostic Products, on or before the Effective Date, provided
that this release extends only to Enzo’s or its Affiliates’ Diagnostic Products
or their customers’ use of such Diagnostic Products in the form they are sold by
Enzo or its Affiliates. If any such customer combines any such Diagnostic
Product with another product that itself infringes Roche’s patents, or that in
combination with any such Diagnostic Product creates a new product that
infringes Roche’s patents, then this release does not apply except where the
infringement is due solely to the presence of such Diagnostic Product. If any
such customer separates or repackages any such Diagnostic Product, and such
separation or repackaging is not reasonably necessary for the use of such
product or is not otherwise recommended by Enzo or its Affiliates for the use of
such product, then this release does not apply. For the avoidance of doubt, any
conduct or activity of Enzo Released Parties or customers of Enzo or its
Affiliates that is not performed on behalf of or as intended by Enzo or its
Affiliates is expressly excluded from the release of this Section 3.1.
Notwithstanding anything to the contrary in this Agreement, Section 3.1 does not
release, affect or otherwise limit the rights of Roche or Enzo with respect to
(i) the litigation in the United States District Court, District of Delaware,
captioned Enzo Life Sciences Inc. v. Roche Molecular Systems Inc., et al., Civil
Action No. 12-cv-00106, any inter partes reviews of a patent-at-issue in that
litigation (“IPRs”), and/or any appeal(s) from the litigation or IPR(s)
(together, the “Delaware Litigation”); (ii) any claims of infringement of one or
both of U.S. Patent No. 6,992,180 and U.S. Patent No. 7,064,197 (together, the
“Enzo Delaware Patents”), including but not limited to any claims of
infringement of the Enzo Delaware Patents relating to Diagnostic Products; or
(iii) any claims of infringement of any patent that is not listed in Exhibit A
based on the manufacture, use, import, offering for sale or sale of products
that are not Diagnostic Products. This release applies only to the Roche
Releasing Parties and the Enzo Released Parties as they exist on the Effective
Date. It does not apply to any entity or predecessor, successor, assign,
officer, director, manager, member, employee, agent, insurer, servant, expert,
consultant or attorney of that entity that any

 

-3-

 



Party subsequently acquires, is acquired by, merges with, or enters into any
other agreement or arrangement with.

 

Enzo Release of Roche. Enzo, on behalf of itself and its Affiliates and all of
their respective predecessors, successors and assigns (the “Enzo Releasing
Parties”), releases, acquits, and forever discharges Roche and its Affiliates
and all of their respective predecessors, successors, assigns, officers,
directors, managers, members, employees, agents, insurers, servants, experts,
consultants, customers, distributors and attorneys (the “Roche Released
Parties”) from all liabilities, actions, causes of action, claims or demands,
losses, damages, attorneys’ fees, court costs, or any other form of claim or
compensation from the beginning of the world to the Effective Date arising from
(a) any claims asserted by Enzo in the NY Action, including patent infringement
claims relating to any product identified in Exhibit E and claims for breach of
the Distribution Agreement (defined below), (b) any patent infringement claims
that could have been asserted by Enzo in the NY Action concerning the patents
identified in Exhibit A and any claims for breach of the Distribution Agreement
(defined below) that could have been asserted by Enzo in the NY Action, and (c)
any claims of infringement of Enzo’s patents relating to Diagnostic Products of
Roche or its Affiliates, including for Roche or its Affiliates’ customers’ use
of or resale of such Diagnostic Products, on or before the Effective Date,
provided that this release extends only to Roche’s or its Affiliates’ Diagnostic
Products or their customers’ use of such Diagnostic Products in the form they
are sold by Roche or its Affiliates. If any such customer combines any such
Diagnostic Product with another product that itself infringes Enzo’s patents, or
that in combination with any such Diagnostic Product creates a new product that
infringes Enzo’s patents, then this release does not apply except where the
infringement is due solely to the presence of such Diagnostic Product. If any
such customer separates or repackages any such Diagnostic Product, and such
separation or repackaging is not reasonably necessary for the use of such
product or is not otherwise recommended by Roche or its Affiliates for the use
of such product, then this release does not apply. For the avoidance of doubt,
any conduct or activity of Roche Released Parties or customers of Roche or its
Affiliates that is not performed on behalf of or as intended by Roche or its
Affiliates is expressly excluded from the release of this Section 3.2.
Notwithstanding anything to the contrary in this Agreement, Section 3.2 does not
release, affect or otherwise limit the rights of Roche or Enzo with respect to
(i) the Delaware Litigation; (ii) any claims of infringement of one or both of
the Enzo Delaware Patents, including but not limited to any claims of
infringement of the Enzo Delaware Patents relating to Diagnostic Products; or
(iii) any claims of infringement of any patent that is not listed in Exhibit A
based on the manufacture, use, import, offering for sale or sale of products
that are not Diagnostic Products. Section 3.2 also does not release, affect, or
limit any claims of infringement of any patent asserted by Enzo in the
litigations listed in Exhibit C.

 

3.2 This limited release is not a license to any patents or other intellectual
property rights of Enzo, and does not convey any right to any Enzo patents or to
any products that constitute or incorporate any Diagnostic Products. This
release applies only to the Enzo Releasing Parties and the Roche Released
Parties. It does not apply to any entity or predecessor, successor, assign,
officer, director, manager, member, employee, agent, insurer, servant, expert,
consultant or attorney of that entity that any Party subsequently acquires, is
acquired by, merges with, or enters into any other agreement or arrangement
with.

 

-4-

 



3.3 Releases. The releases specifically provided in this Agreement include an
express, informed, knowing, and voluntary waiver and relinquishment to the
fullest extent permitted by law. In this connection, the Parties acknowledge
that they may have sustained damages, losses, costs, or expenses that are
presently unknown and unsuspected and that such damages, losses, costs, or
expenses as may have been sustained may give rise to additional damages, losses,
costs, or expenses in the future. The Parties acknowledge, and waive any rights
under, California Civil Code Section 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

or any similar or comparable law of any state, territory or jurisdiction,
foreign or domestic, including the United States and federal, state, county or
local jurisdiction which is similar, comparable, or equivalent to Section 1542
of the California Civil Code.

 

3.4 Termination of the Distribution Agreement. The Enzo Releasing Parties and
the Roche Releasing Parties hereby acknowledge that the Distribution and Supply
Agreement (the “Distribution Agreement”), dated April 25, 1994, by and among
Enzo Biochem, Inc. and Enzo Diagnostics, Inc. (now known as Enzo Life Sciences,
Inc.) and Corange International Limited (acquired by Roche in March 1998), is
terminated. For the avoidance of doubt, the Enzo Releasing Parties and the Roche
Releasing Parties hereby release all obligations for any performance, and any
and all claims for breach, with respect to the Distribution Agreement.

 

3.5 Agreement Obligations Not Released. Notwithstanding anything to the contrary
herein, the Parties reserve all rights and remedies, including damages and
equitable relief, for breach of this Agreement and nothing herein releases any
Party from its respective obligations under this Agreement or prevents any Party
from enforcing the terms and conditions of this Agreement against any other
Party.

 

3.6 Joint Stipulation of Dismissal with Prejudice. Upon Enzo’s acknowledgment of
the receipt of payment described in Section 2.1, the Parties will file a Joint
Stipulation of Dismissal with Prejudice in the Southern District of New York in
the form set forth in Exhibit B attached hereto. The Parties shall promptly
proceed with any and all additional procedures needed to dismiss with prejudice
the NY Action including any modifications to the forms to comply with any local
rules or procedures regarding the entry of stipulated dismissals. The Parties
acknowledge and agree that this Agreement is enforceable according to its terms
with respect to final dismissal with prejudice of the NY Action.

 

3.7 Mutual Standstill/Agreement Not to Sue. For a period of two years following
the Effective Date (the “Standstill Period”), the Enzo Releasing Parties agree
that they will not bring, assert or maintain, directly or indirectly, any claim,
demand, liability and cause of action, in law or in equity, for the infringement
of any patent against Roche, its Affiliates, or their customers for such
customer’s use of or resale of Roche’s or its Affiliates’ products or Roche’s or
its Affiliates’ services. For the Standstill Period, the Roche Releasing Parties
agree that they

 

-5-

 



will not bring, assert or maintain, directly or indirectly, any claim, demand,
liability and cause of action, in law or in equity, for the infringement of any
patent against Enzo, its Affiliates, or their customers for such customer’s use
of or resale of Enzo’s or its Affiliates’ products or Enzo’s or its Affiliates’
services. This standstill does not affect or otherwise limit any Party’s right
to litigate or appeal any pending action (other than the NY Action), including
but not limited to those listed in Exhibit C attached hereto (and to the extent
not listed in Exhibit C, also including the Delaware Litigation), or any other
pending litigation or future litigation involving one or both of the Enzo
Delaware Patents. This Standstill Period applies only to the Enzo Releasing
Parties and the Roche Releasing Parties as they exist on the Effective Date, and
not to any claim, demand, liability or cause of action by or against any entity
that any Party subsequently acquires, is acquired by, merges with, or enters
into any other agreement or arrangement with.

 

3.8 No Effect On Other Actions. This Agreement, including the releases and
standstill herein, do not affect any other pending action by Enzo, including but
not limited to those listed in Exhibit C attached hereto (and to the extent not
listed in Exhibit C, also including the Delaware Litigation), or any other
pending litigation or future litigation involving one or both of the Enzo
Delaware Patents. This Agreement shall not be admissible in any other pending
action by Enzo, including but not limited to the actions listed in Exhibit C
attached hereto, the Delaware Litigation, or any other pending litigation or
litigation filed in the future involving one or both of the Enzo Delaware
Patents.

 

ARTICLE IV
REPRESENTATIONS, WARRANTIES, AND DISCLAIMERS

 

4.1 Mutual Representations and Warranties. Each Party represents and warrants to
the other that: (a) each person executing this Agreement on its behalf has full
authority to enter into this Agreement; (b) it enters into this Agreement of its
own free will and accord, upon advice of its own legal counsel; (c) it has the
authority to enter into and to perform or to cause performance of its
obligations under this Agreement; (d) the execution and delivery of this
Agreement and the actions contemplated hereby have been duly authorized by all
necessary corporate action on the part of such Party; (e) this Agreement
constitutes a valid and binding obligation of such Party, enforceable against it
in accordance with its terms; (f) no further approval is needed to make this
Agreement valid, binding, and enforceable against such Party; and (g) the
execution and delivery of this Agreement will not violate, conflict with, or
result in a breach of the terms of any agreement by which such Party is bound or
of any applicable statute, regulation, rule, or other law. Enzo further
specifically represents and warrants that, as of the Effective Date, Enzo has
all requisite power and authority, corporate or otherwise, to release and
discharge claims under Section 3.2 arising from U.S. Patent Nos. 4,711,955,
5,328,824 5,449,767, and 5,476,928 (which the parties acknowledge was
invalidated) which patents are assigned to Yale University.

 

4.2 Roche Representation. Roche represents that it has no present knowledge of,
or intent to bring, any claim against Enzo, its Affiliates or any of their
customers (for such customer’s use of or resale of Enzo’s or its Affiliates’
products or Enzo’s or its Affiliates’ services) for infringement of any patents,
patent applications or other intellectual property.

 

-6-

 



4.3 Enzo Representation. Enzo represents that it has no present knowledge of, or
intent to bring, any claim against Roche, its Affiliates or any of their
customers (for such customer’s use of or resale of Roche’s or its Affiliates’
products or Roche’s or its Affiliates’ services) for infringement of any
patents, patent applications or other intellectual property, except for claims
relating to the Enzo Delaware Patents.

 

4.4 No Admission. This Agreement is made in connection with a full, final, and
complete satisfaction and compromise of disputed claims and matters. Neither
this Agreement nor any action taken in connection with this Agreement or
pursuant to it constitutes an admission by any Party or by any other person that
any conduct or action was unlawful or in violation of any contract, agreement,
understanding, custom, or obligation among or between the Parties, or
constituted any wrongdoing whatsoever. Other than the representations and
warranties made herein, each of the Parties acknowledges that if the facts with
respect to which this Agreement is executed are found hereafter to be different
from what they now believe those facts to be, each expressly accepts and assumes
the risk of such possible differences and agrees that this Agreement shall be,
and shall remain, effective, notwithstanding such differences.

 

ARTICLE V
CONFIDENTIALITY

 

5.1 Confidentiality. The Parties agree that the terms of this Agreement will
remain confidential and will not be disclosed except to Greenberg Traurig, LLP,
and its counsel, or as required by law (for example, each Party may disclose
information as required under securities laws or other regulations in the
jurisdictions where they are organized or do business or by further example
inform customs or border control or tax authorities in any jurisdiction), by
rule, regulation or legal process (including by any stock exchange, the NASDAQ
National Market or the rules and regulations of the United States Securities
Exchange Commission (the “SEC”) or any applicable state securities regulators),
by court order, or pursuant to a discovery request made pursuant to a protective
order entered by a court of competent jurisdiction, and in any case only to the
extent required by such law, rule, regulation, legal process, court order or
discovery request. Without the express written consent of the other Party, the
Parties shall not make any public statements about the Agreement other than the
statements set forth in Exhibit D.

 

ARTICLE VI
MISCELLANEOUS

 

6.1 Notices. All required communications under this Agreement shall be in
writing, sent to the Party at its address below, or as otherwise designated by
the Party in accordance with this provision, and duly given or made: (a) on the
date delivered in person; (b) on the date transmitted by electronic mail, if
confirmation is received from the recipient; (c) three days after deposit in the
mail if sent by certified U.S. mail postage prepaid, return receipt requested;
or (d) one day after deposit with a nationally recognized overnight carrier
service with charges prepaid.

 

If to Roche: Marc Bächli   Head Legal Centralised and Point of Care Solutions  
General Counsel, Roche Diagnostics International   Roche Diagnostics
International Ltd

 

-7-

 



  Forrenstrasse 2
6343 Rotkreuz, Switzerland       Kevin A. Marks
VP, General Counsel
Head of Legal and Compliance
Roche Molecular Solutions, Inc.
4300 Hacienda Drive
Pleasanton, California 94588     with a copy to: Robert J. Gunther, Jr.
Wilmer Cutler Pickering Hale and Dorr LLP
7 World Trade Center
250 Greenwich Street
New York, New York 10007     If to Enzo: Enzo Biochem
527 Madison Avenue
New York, New York 10022
Attention: Barry Weiner
bweiner@enzo.com     with a copy to: Michael J. Dell
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036

 

6.2 Governing Law/Entire Agreement. This Agreement shall be governed by the laws
of the state of New York without regard to any conflict-of-laws provisions. This
Agreement, including its exhibits, constitutes the entire agreement between the
Parties with respect to the subject matter hereof, and supersedes all other
previous and contemporaneous agreements, understandings, negotiations,
discussions, offers, and acceptances with respect to such subject matter. This
Agreement may not be modified except in writing signed by authorized
representatives of the Parties. The delay or failure to assert a right or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition. A valid waiver must be executed in writing
and signed by the Party granting the waiver. Each Party acknowledges that it was
provided an opportunity to seek advice of counsel and as such this Agreement
shall not be strictly construed against the drafter. Subject to Section 6.5
below, this Agreement shall be binding on and inure to the benefit of each of
the Parties and their successors and permitted assigns.

 

6.3 Severability. The provisions of this Agreement are severable, and if any
provision of this Agreement is determined to be invalid or unenforceable under
any controlling body of law, such invalidity or non-enforceability shall not in
any way affect the validity or enforceability of the remaining provisions or the
validity or enforceability of such provision in

 

-8-

 



any jurisdiction where valid and enforceable. Any invalid or unenforceable
provision will be reformed by the Parties to effectuate their intent as
evidenced on the Effective Date. The Parties may execute this Agreement in one
or more counterparts, each of which shall be deemed an original and all of
which, taken together, shall constitute one and the same instrument.

 

6.4 No Costs and Fees. Subject to the last sentence of Section 2.1 of this
Agreement, each Party shall bear its own costs, expenses, and attorneys’ fees
and shall take all such additional steps and actions reasonably requested by any
other Party as may be necessary or desired to effect the dismissal of the NY
Action.

 

6.5 Assignment: This Agreement may be assigned by Roche without the consent of
Enzo, or by Enzo without the consent of Roche, each in connection with the sale
of all or substantially all of its assets, any merger, reorganization or
consolidation, or a sale of all or substantially all of its business relating to
any Diagnostic Products, or any merger, consolidation, reorganization, stock
exchange, sale of stock, or other similar or related transaction in which it is
the sole, surviving entity to conduct the business it conducted prior to the
consummation of the transaction. Other than as set forth in the foregoing,
neither Party may assign this Agreement (in whole or in part) without the prior
written consent of the other Party and any such assignment will be deemed void
ab initio.

 

6.6 Miscellaneous:

 

a. Failure by any Party to detect, protest, or remedy any breach of this
Agreement shall not constitute a waiver or impairment of any such term or
condition, or the right of such Party at any time or condition. A waiver may
only occur pursuant to the express written permission of an authorized officer
of the Party against whom the waiver is asserted.

 

b. This Agreement is the result of negotiations between the Parties and
accordingly shall not be construed for or against any one Party merely because
such Party drafted this Agreement or any portion thereof.

 

c. This Agreement may be executed in counterparts, each of which will be deemed
an original and all of which together constitute one instrument. Executed
counterparts of this Agreement sent and received via facsimile or electronic
transmission means shall be deemed originals for all purposes.

 

d. In the event any term, condition or provision of this Agreement is declared
or found by a court of competent jurisdiction to be illegal, unenforceable or
void, the Parties shall endeavor in good faith to agree to amendments that will
preserve, as far as possible, the intentions expressed in this Agreement. If the
Parties fail to agree on such amendments, such invalid term, condition or
provision shall be severed from the remaining terms, conditions and provisions,
which shall continue to be valid and enforceable to the full extent permitted by
law.

 

e. Nothing in this Agreement grants to any Party by implication, estoppel, or
otherwise any rights to any other Party’s intellectual property beyond those
explicitly set forth herein.

 

-9-

 



f. Except as expressly provided herein, this Agreement is not intended to confer
any benefits or rights upon any Person not a Party to this Agreement.

 

ROCHE DIAGNOSTICS GMBH   ENZO BIOCHEM, INC.             By: /s/ Dr. Joachim
Eberle /s/ Dr. Kai Simon   By:                        [Name]  Dr. Joachim Eberle
Dr. Kai Simon   [Name]    [Title] Head of Research and Development Head Legal
Penzberg   [Title]               Dated: 05 FEB 2019 05 FEB 2019   Dated:        
      ROCHE MOLECULAR SYSTEMS, INC.   ENZO LIFE SCIENCES, INC.             By:  
    By:               [Name]        [Name]    [Title]       [Title]            
  Dated:     Dated:  

 

-10-

 



f. Except as expressly provided herein, this Agreement is not intended to confer
any benefits or rights upon any Person not a Party to this Agreement.

 

ROCHE DIAGNOSTICS GMBH   ENZO BIOCHEM, INC.       By:                      By:
                               [Name]     [Name]   [Title]     [Title]          
  Dated:     Dated:             ROCHE MOLECULAR SYSTEMS, INC.   ENZO LIFE
SCIENCES, INC.       By: /s/ Kevin A. Marks   By:             [Name]  Kevin A.
Marks   [Name]   [Title] V.P.   [Title]             Dated: 4 FEB 2019   Dated:  

 

-10-

 



f. Except as expressly provided herein, this Agreement is not intended to confer
any benefits or rights upon any Person not a Party to this Agreement.

 

ROCHE DIAGNOSTICS GMBH   ENZO BIOCHEM, INC.                                 By:
                     By: /s/ Elazar Rabbani           [Name]     [Name]  Elazar
Rabbani [Title]     [Title] CEO           Dated:     Dated: Feb 4 2019          
ROCHE MOLECULAR SYSTEMS, INC.   ENZO LIFE SCIENCES, INC.       By:     By: /s/
Elazar Rabbani           [Name]     [Name] Elazar Rabbani [Title]     [Title]
CEO           Dated:     Dated: Feb 4 2019

 

-10-

 



EXHIBIT A

 

-11-

 



U.S. Patent Nos.

 

4,707,440 (issued Nov. 17, 1987)
4,711,955 (issued Dec. 8, 1987)
4,943,523 (issued Jul. 24, 1990)
4,994,373 (issued Feb. 19, 1991)
5,013,831 (issued May 7, 1991)
5,082,830 (issued Jan. 21, 1992)
5,175,269 (issued Dec. 29, 1992)
5,241,060 (issued Aug. 31, 1993)
5,328,824 (issued Jul. 12, 1994)
5,449,767 (issued Sep. 12, 1995)
5,476,928 (issued Dec. 19, 1995)

 

-12-

 



EXHIBIT B

 

-13-

 



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  x         :   ROCHE DIAGNOSTICS GMBH, and :   ROCHE MOLECULAR SYSTEMS, INC., :
    : 04 Civ. 4046 (DLC) Declaratory Judgment Plaintiffs and :   Counterclaim
Defendants, :     :   - against - :     :   ENZO BIOCHEM, INC., and ENZO LIFE :
  SCIENCES, INC., :     :   Declaratory Judgment Defendants and :   Counterclaim
Plaintiffs. :     :     x      

 

STIPULATION OF DISMISSAL

 

IT IS HEREBY STIPULATED AND AGREED that all claims by Enzo Biochem Inc., and
Enzo Life Sciences, Inc. (formerly known as Enzo Diagnostics, Inc.) against
Roche Diagnostics GmbH and Roche Molecular Systems, Inc., in the above-captioned
case shall be, and hereby are, dismissed with prejudice and without fees and
costs;

 

IT IS FURTHER STIPULATED AND AGREED that all claims by Roche Diagnostics GmbH
and Roche Molecular Systems, Inc. against Enzo Biochem, Inc. and Enzo Life
Sciences, Inc. (formerly known as Enzo Diagnostics, Inc.) in the above-captioned
case shall be, and hereby are, dismissed with prejudice and without fees and
costs;

 

IT IS FURTHER STIPULATED AND AGREED that this Stipulation is without prejudice
to the parties’ rights in any other action;

 

IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be executed in
separate multiple counterparts, each of which shall be deemed to be an original.
Signatures

 

-14-

 



provided through email or facsimile are deemed to be the equivalent of originals
for filing purposes.

 

Dated: February ___, 2019   New York, New York    

KRAMER LEVIN NAFTALIS & FRANKEL LLP   WILMER CUTLER PICKERING HALE AND DORR LLP
     

By:     By:     Michael J. Dell     Robert J. Gunther, Jr.   Jonathan S. Caplan
    Christopher R. Noyes   Christine Willgoos     Omar A. Khan   John P. Dillon
    7 World Trade Center   Anna Schoenfelder     250 Greenwich Street   1177
Avenue of the Americas     New York, NY 10007   New York, NY 10036     (212)
230-8800   (212) 715-9100                

Attorneys for Declaratory Judgment Defendants and Counterclaim Plaintiffs Enzo
Biochem, Inc. and Enzo Life Sciences, Inc.   Attorneys for Declaratory Judgment
Plaintiffs Roche Diagnostics GmbH and Roche Molecular Systems, Inc.

 

-15-

 



EXHIBIT C

 

-16-

 



Caption Court Docket No. Enzo Life Sciences Inc. v. Gen-Probe, Inc. D. Del.
12-cv-00104 Enzo Life Sciences Inc. v. Life Technologies Corp. D. Del.
12-cv-00105 Enzo Life Sciences Inc. v. Roche Molecular Systems Inc., et al D.
Del. 12-cv-00106 Enzo Life Sciences Inc. v. Hologic, Inc. D. Del. 12-cv-00276
Enzo Life Sciences Inc. v. Abbott Laboratories, et al D. Del. 12-cv-00274 Enzo
Life Sciences Inc. v. Becton, Dickinson & Company, et al D. Del. 12-cv-00275
Enzo Life Sciences Inc. v. Illumina, Inc. D. Del. 12-cv-00435 Enzo Life Sciences
Inc. v. Adipogen Corp., et al D. Del. 11-cv-00088 Enzo Life Sciences Inc. v.
Agilent Technologies, Inc. D. Del. 12-cv-00434 Enzo Life Sciences Inc. v.
Siemens Healthcare Diagnostics, Inc. D. Del. 12-cv-00505 Enzo Life Sciences Inc.
v. Hologic, Inc. D. Del. 15-cv-00271 Enzo Life Sciences Inc. v. Hologic, Inc. D.
Del. 16-cv-00894

 

-17-

 



EXHIBIT D

 

-18-

 



UNITED STATES

SECURITIES AND EXCHANGE COMMISSION

WASHINGTON, DC 20549

FORM 8-K

 

CURRENT REPORT PURSUANT TO

SECTION 13 OR 15(D) OF THE

SECURITIES EXCHANGE ACT OF 1934

 

Date of report (Date of earliest event reported): February____, 2019

 

Enzo Biochem, Inc.

(Exact Name of Registrant as Specified in Its Charter)

 

New York

(State or Other Jurisdiction of Incorporation)

 

001-09974 13-2866202 (Commission File Number) (IRS Employer Identification No.)
    527 Madison Avenue
New York, New York 10022 (Address of Principal Executive Offices) (Zip Code)

 

(212) 583-0100

(Registrant’s Telephone Number, Including Area Code)

 

(Former Name or Former Address, if Changed Since Last Report)

 

Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the registrant under any of the
following provisions (see General Instruction A.2. below):

 

o  Written communications pursuant to Rule 425 under the Securities Act (17 CFR
230.425)     o Soliciting material pursuant to Rule 14a-12 under the Exchange
Act (17 CFR 240.14a-12)     o Pre-commencement communications pursuant to Rule
14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))     o Pre-commencement
communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR
240.13e-4(c))

 

-19-

 



Item 1.01. ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT.

 

Enzo Biochem, Inc. (the “Company”), along with its subsidiary Enzo Life
Sciences, Inc. entered into a Settlement Agreement as of February____, 2019 (the
“Agreement”) with Roche Diagnostics GmbH and Roche Molecular Systems, Inc.
(together, “Roche”) with respect to an action between the Company and Roche
before the U.S. District Court, Southern District of New York, Case No
04-CV-4046. Roche has agreed to pay $21,000,000 in settlement pursuant to the
Agreement. This settlement does not affect Enzo’s civil action for patent
infringement against Roche in the U.S. District Court for the State of Delaware,
Enzo Life Sciences Inc. v. Roche Molecular Systems Inc., et al., civil action
no. 12-cv-00106, which remains pending on appeal.

 

The Agreement is filed with this current report as Exhibit 10.1 and incorporated
herein by reference.

 

Item 9.01. Financial Statements and Exhibits.

 

(d) Exhibits.

 

Exhibit No. Description     10.1 Settlement Agreement as of February_____, 2019
among Enzo Biochem, Inc., Enzo Life Sciences, Inc., Roche Diagnostics GmbH and
Roche Molecular Systems, Inc.

 

-20-

 



SIGNATURES

Pursuant to the requirements of the Securities Exchange Act of 1934, as amended,
the registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.

 

    ENZO BIOCHEM, INC.         Date: February_____, 2019   By: /s/ Barry W.
Weiner       Barry W. Weiner
President

 

-21-

 



EXHIBIT INDEX

 

10.1 Settlement Agreement as of February____, 2019 among Enzo Biochem, Inc.,
Enzo Life Sciences, Inc., Roche Diagnostics GmbH and Roche Molecular Systems,
Inc.

 

-22-

 



EXHIBIT E

 

-23-

 



Biotin-16-UTP Biotin-16-dUTP Biotin-16-ddUTP Amplichip CYP 450 Microarray RNA
Target Synthesis Kit Microarray cDNA Synthesis Kit Microarray Target
Amplification Kit Tetramethylrhodamine-5-dUTP Fluorescein-12-dUTP
Fluorescein-12-UTP Amplicor COBAS Amplicor COBAS Amplichip Biotin-Chem-Link
DIG-Chem-Link Biotin Nick Translation Mix Biotin High Prime Biotin RNA Labeling
Mix DIG-Nick Translation Mix DIG Oligonucleotide 5’ End Labeling Set LightCycler
2.0 Instrument LightCycler 480 ProbeMaster FastStart TaqMan ProbeMaster (ROX)
High Pure System Viral Nucleic Acid Kit Taqman HCV Taqman HBV Taqman CV Taqman
NG Taqman RNA Amplification Taqman CYP2C9 Taqman Analyzer Taqman 48 Analyzer
Taqman 98 Analyzer COBAS 201 System AmpliPrep Instrument COBAS AmpliPrep/COBAS
Taqman System COBAS Taqman HCV COBAS Taqman HBV COBAS Ampliprep/COBAS Taqman
HIV-1 COBAS Ampliprep/COBAS Taqman HCV TaqScreen WNV

 

-24-

 



TaqScreen MPX TaqPrep/COBAS Taqman HBV Monitor Test HBV/HCV/NG Oligo Mix/CT/MAI
Analyte Specific Reagents DIG-11-UTP DIG-11-dUTP DIG-11-dUTP alkali stable
DIG-11-dUTP alkali labile Biotin-11-CTP DIG-11-ddUTP Universal ProbeLibrary
FastStart TaqMan ProbeMaster LightCycler TaqMan Master Oligo (dt)20 Probe
Biotin-labeled Amplicor DIG-labeled RNA and DNA molecular weight marker products
DIG Nucleic Acid Detection Kit DIG Luminescent Detection Kit DIG DNA Labeling
Mix Anti-HA-Biotin, High Affinity Annexin-V-Biotin DIG Oligonucleotide 5’-End
Labeling Set (11 480 863 001) PCR DIG ELISA Kits (11 835297 910) DIG-High Prime
(11 585 606 910) DIG-High Prime DNA Labeling Detection Starter Kit II (11 585
614 910) PCR DIG Probe Synthesis Kit (11 636 090 910) PCR DIG Labeling Mix Plus
(11 835 289 910) PCR DIG Labeling MIX (11 585 550 910) DIG-Nick Translation
Mix(11745816910) DIG Oligonucleotide Tailing Kit 2nd generation (03 353583 910)
DIG DNA Labeling Kit (11 175 033 910) DIG DNA Labeling and Detection Kit (11 093
657 910) DIG-High Prime DNA Labeling and Detection Starter Kit I (11 745 832
910) DIG RNA Labeling Kit DIG RNA Labeling Mix DIG Oligonucleotide 3’ End
Labeling Kit, 2nd Generation Universal ProbeLibrary Set, Human (04 683 633 001)
Universal ProbeLibrary Set, Mouse (04 683 641 001) Universal ProbeLibrary Set,
Rat (04 683 650 001) Universal ProbeLibrary Set, Primates (04 683 617 001)
Universal ProbeLibrary Set, Drosophila (04 683 625 001) Universal ProbeLibrary
Set, C. elegans (04 683 609 001)

 

-25-

 



Universal ProbeLibrary Set, Arabidopsis (04 683 595 001) Universal ProbeLibrary
Control Set (04 696 417 001) Universal ProbeLibrary Extension Set, Probes # 91
to # 165 (04 869 877 001) Universal ProbeLibrary, Zebrafish Universal
ProbeLibrary, Rice Universal ProbeLibrary, Maize Universal ProbeLibrary,
Anopheles Universal ProbeLibrary, Yeast Universal ProbeLibrary Set, Human
Reference Gene Assays (05 046 114 001) Universal ProbeLibrary Set, Human ACTB
Gene Assay (05 046 165 001) Universal ProbeLibrary Set, Human BβM Gene Assay (05
189 390 001) Universal ProbeLibrary Set, Human G6PD Gene Assay (05 046 246 001)
Universal ProbeLibrary Set, Human GAPD Gene Assay (05 190 541 001) Universal
ProbeLibrary Set, Human GUSB Gene Assay (05 190 525 001) Universal ProbeLibrary
Set, Human HPRT Gene Assay (05 046 157 001) Universal ProbeLibrary Set, Human
PBGD Gene Assay (05 046 149 001) Universal ProbeLibrary Set, Human PGK1 Gene
Assay (05 046 173 001) Universal ProbeLibrary Set, Human PPIA Gene Assay (05 189
268 001) Universal ProbeLibrary Set, Human TBP Gene Assay (05 189 284 001)
Universal ProbeLibrary Set, Mouse ACTB Gene Assay (05 046 190 001) Universal
ProbeLibrary Set, Mouse GAPD (05 046 211 001) Universal ProbeLibrary Set, Rat
ACTB Gene Assay (05 046 203 001) Universal ProbeLibrary Set, Rat GAPD Gene Assay
(05 046 220 001) RealTime ready Human Reference Gene Panel, 96 (05 339 545 001)
RealTime ready Human Reference Gene Panel, 384 (05 467 675 001) RealTime ready
Human Apoptosis Panel, 96 (05 392 063 001) RealTime ready Human Apoptosis Panel,
384 (05 339 316 001) RealTime ready Human ABC Transporter Panel, 96 (05 339 324
001) RealTime ready Human ABC Transporter Panel, 384 (05 467 713 001) RealTime
ready Human Cell Cycle, Regulation Panel, 96 (05 339 359 001) RealTime ready
Human Cell Cycle, Regulation Panel, 384 (05 467 683 001) RealTime ready Human
GPCR Panel, 96 (05 353 068 001) RealTime ready Human GPCR Panel, 384 (05 467 705
001) RealTime ready Human Nuclear Receptor Panel, 96 (05 339 332 001) RealTime
ready Human Nuclear Receptor Panel, 384 (05 467 691 001) RealTime ready Custom
Panel 96-48+ (05 582 571 001) RealTime ready Custom Panel 384-48 (05 582 911
001) RealTime ready Custom Panel 384-48+ (05 582 938 001) RealTime ready Catalog
Assays (05 532 957 001) RealTime ready Custom Panel 384-384 (05 532 833 001)
RealTime ready Custom panel 384-384+ (05 582 644 001)

 

-26-

 



RealTime ready Custom Panel 96-16+ (05 582 628 001) RealTime ready Custom Panel
96-24 (05 532 884 001) RealTime ready Custom Panel 348-16 (05 583 004 001)
RealTime ready Custom Panel 384-96 (05 582 873 001 RealTime ready Custom Panel
348-32+ (05 582 989 001) RealTime ready Custom Panel 96-24+ (05 582 610 001)
RealTime ready Custom Panel 348-64+ (05 582 903 001) LightCycler® 480 Control
Kits Elecsys ACTH Elecsys AFP Elecsys Anti-HBs Elecsys anti-TG Elecsys anti-TPO
Elecsys CA 19-9 Elecsys CA125 II Elecsys CA15-3 II Elecsys CEA Elecsys Cortisol
Elecsys C-Peptide Elecsys Ferritin Elecsys Free PSA Elecsys FSH Elecsys HCG
Elecsys HCG+β Elecsys IgE Elecsys Insulin Elecsys LH Elecsys Myoglobin Elecsys
Osteocalcin Elecsys proBNP Elecsys Prolactin Elecsys PSA Elecsys PTH (intact)
Elecsys SHBG Elecsys Troponin T Elecsys Troponin-T II Elecsys TSH Elecsys
β-Crosslaps Elecsys DHEAS Elecsys Progesterone II Elecsys Testosterone

 

-27-

 



Elecsys Vitamin B12 Elecsys Folate Elecsys RBC Folate Elecsys Free T3 Elecsys T3
Elecsys Free T4 Elecsys T4 Elecsys Estradiol II HBsAg HBsAg Confirmatory Elecsys
CK-MB Cobas c 411, 4000, 6000, and 8000 Analyzers Elecsys 2010 Immunoassay
Analyzer Elecsys 1010 Immunoassay Analyzer Elecsys Modular Analytics E170 HBsAg
PreciControl M1M Analyzer Biotin Luminsecent Detection Kit Luciferase Reporter
Gene Assay, high sensitivity Luciferase Reporter Gene Assay, constant light
signal Cell Proliferation ELISA, BrdU Lumi-Light PLUS Western Blotting Kit BM
Chemiluminescence Western Blotting Kit Elecsys RBC Folate Elecsys HCG Elecsys
CYFRA 21-1 Elecsys NSE Elecsys CA 72-4 Elecsys Total PSA Elecsys TG Calset
Elecsys HIV Ag Elecsys HIV Elecsys S 100 Elecsys Digitoxin Elecsys PTH Elecsys
NT-proBNP Elecsys Anti-HBc Elecsys Anti-HBc-IgM Elecsys HBeAg Elecsys Anti-Hbe
Elecsys Anti-HAV

 

-28-

 



Elecsys Anti-HAV-IgM Elecsys TNT II Elecsys Rubella Elecsys Toxo Elecsys
Toxo-IgM Elecsys CA 125 Elecsys CA 15-3 Elecsys T-Uptake Elecsys total P1NP
Elecsys N-Mid Osteocalcin Biotin-DDS Biotin Protein Labeling Kit Tyrosine
Kinase/Phosphatase Substrate I and II Biotin-Labeled Neuropeptide Elecsys CK-MB
STAT Elecsys HBsAg Precicontrol Elecsys Folate II Elecsys IgE II Elecsys
Rubella-IgM MAK <Myo> M-7005-IgG-Bi (XOSu)
hyBPRu-DSS-(Bpy)2-Ru-bpy-CO-CO-UEEK-korksaure-Osu Flasche 1 des h-sPLA-2 ELISA
(MAK<PLA-2 TypII>4D2 IgG-Bi T 4-DADOO-Ru(bpy)2-bpyCO2H PCR ELISA (DIG Detection)
PCR DIG Labeling Mix Biotin Chem-Link BPRu-Backbone 2:1 HBK-Folate HBK
Folate-DADOO-DDS-Bi Biotin-MEA hyBPPRu_DSS
hyBPRu-DSS-(Bpy)2-Ru-bpy-CO-CO-UEEK-korksaure-Osu BPRu-SK(2)-(UE)25-K Soluble
Transferrin Receptor (sTfR) FLASH_HIV Biotin-M33-FAB Anti-HA-Biotin (including
High Affinity) Northern ELISA Anti-h-IL-2-Biotin TNFR1-Rec-Lig-Assay

 

-29-

 



RTS-Biotin Energy Mix MBF MAK-IgG1/2a/2b/3-Biotin (HAMA ELISA)
MAK-BiotinM33-FAB(DE)-AP IA2-ELISA-TC-Bi-IA2 F1 1 Gelatinase Activity Assay
h-IL-4 (ELISA) h-IL-12 ELISA Anti-IL-2R-Biotin-Konjugat Mykopl Detection Kit
Cellular Labeling Kit Tumor Necrosis Factor-a ELISA MAK<Myo>M-7005-Ig-Bi (XOSu)
RTS Biotin Feeding Mix Diaplets-Anti-IA-2 Oligo(dT)20, biotin-labeled TNFR1 h
(p55) ELISA Flasche 1 des h-sPLA-2 ELISA (MAK<PLA-2 TypII>4D2 IgG-Bi h-SICAM-1
ELISA RTS AviTag E.coli Biotinylation Kit IL-8 huma ELISA TC Flashce 1 des
h-Interleukin-16 ELISA (Anti-IL-16-Biotin-Konjugat) Tyrosinase RT PCR ELISA
Reverse Transciptase Assay MAK_HISTON_IgG_Bi MAK <Histon>M-Hl 1-4-IgG-Bi MIA
ELISA Cell Death Detection ELISA Mycoplasma PCR ELISA Terminal Transferase
products Genius Labeling Kits DIG products T7 Microarray Products Reverse
Transcriptase Assay HIV-2 primer LTR10BBU Genius 5’ End Labeling Set mRNA
capture kits Light Cycler products CYP 450 DNA End Labeling Kit RNA Target
Synthesis Kit Chem-Link products

 

-30-

 



Dig-Omni systems Taqman products Elecsys products Microarray target synthesis
and amplification kits

 

-31-

 